DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Specification Paragraph 0033 of Published Application US 2022/0110469 recites a heating/cooling element 210 and a battery 212. These are not shown in the drawings. 
Specification Paragraph 0040 of Published Application US 2022/0110469 recites a LED light strip 410 powered by the battery 212. This is not shown in the drawings. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the battery, heating/cooling element, and a LED light recited in Claims 9 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Horner (US 3315858) in view of Thornton (US 2013/0015097).
Regarding Claim 1, Horner discloses a carrying device configured to provide upright carrying of multiple retained contents, the carrying device comprising a tray (1) including a base (9), a shield (sidewalls of box 9) for surrounding a periphery of said base, wherein said shield prohibits contents from falling off said base, and a handle (10) is mounted to a bottom surface of said base, wherein the handle allows for upright movement of the tray while carrying multiple beverage containers. While Horner discloses a removable template (6) with circular cut outs (7), Horner does not disclose the base includes a plurality of generally circular individual compartments with a plurality of retention mechanisms including generally circular elastic linings surrounding an internal circumference of each of said plurality of individual compartments. 
Thornton discloses a similar serving tray comprising a base (2) with a plurality of generally circular individual compartments (3) with retention mechanisms including generally circular elastic linings (5) surrounding an internal circumference of each individual compartment (Paragraphs 0030, 0032-33).  Horner and Thornton are analogous inventions in the art of serving tray with retention means. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tray and handle of Horner with the circular compartments with elastic linings seen in Thornton in order to provide a means to secure bottles to the tray with upstanding gripping means that allows for bottles to be slid into the retainers (Paragraphs 0011-0016, 0033).
Regarding Claim 2, Thornton discloses the elastic linings comprise rubber (Paragraph 0030). 
Regarding Claims 3 and 4, while Thornton discloses the use of the elastic liner with a plurality of beverage containers, Thornton does not disclose the height of the beverage containers. However, one having ordinary skill in the art would recognize and find obvious varying the beverage containers and the lining height as an obvious type variation in the size, proportion, or shape of the containers and lining to ensure a secure hold on the containers. For example, a person having ordinary skill in the art would recognize that the beverage containers may vary between small glasses, such as shot glasses or tall bottles. Similarly, the height of the lining may be adjusted to account for such varying heights of containers as an obvious variation to hold the containers securely. Please see MPEP 2144.04 IV Section A. 
Regarding Claim 5, Thornton discloses the circular individual compartments are positioned generally around a periphery of said base and may be arranged as seen in the alternate embodiment of Figures 7 and 8.
Regarding Claim 6, while Thornton does not explicitly disclose eight compartments, Thornton does disclose that the seven disclosed retention means can be varied to be more or less depending upon the circumstances (Paragraph 0032). Therefore, one of ordinary skill in the art would recognize and find obvious the use of eight compartments as a duplication of parts that would provide no unexpected results.
Regarding Claim 7, Thornton discloses each of said plurality of generally circular compartments are spaced from each other. 
Claim 8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Horner (US 3315858) in view of Thornton (US 2013/0015097) as applied to claims 2 and 7 above, and further in view of Brandon (US 2015/0345776).
Regarding Claim 8, Modified Horner discloses the limitations of Claim 7 as discussed above. Modified Horner does not disclose the shield is transparent or translucent.
Brandon discloses a similar beverage container conveyance with an LED lighting system wherein the housing and sidewalls (11) may be made of a transparent or translucent material. Modified Horner and Brandon are analogous inventions in the art of beverage transporting trays. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Modified Horner with the transparent or translucent shield walls of Brandon in order to allow an illumination unit (32) to illuminate the housing or the beverage containers (200 – Paragraph 0029) and allows for coordinated illumination of beverage containers (Paragraph 0007).
Regarding Claim 10, Brandon discloses the retained contents include beverage containers and the beverage containers include a height; said shield includes a height sufficient to ensure that the beverage containers do not slide off the tray. While this is not explicitly recited to be about 66% to about 100% of the height of the beverage containers, the height may be varied as an obvious variation to ensure proper retention of the beverage containers.
 Regarding Claim 11, as discussed above, Modified Horner in view of Thornton and Brandon discloses a carrying device configured to provide upright carrying of multiple retained contents, the carrying device comprising: a tray including a base having a plurality of generally circular individual compartments, wherein said base includes a plurality of retention mechanisms for retaining contents in each said plurality of individual compartments; a shield for surrounding a periphery of said base, wherein said shield prohibits contents from falling off said base; wherein the retained contents include beverage containers and the beverage containers include a height; said elastic lining includes a height; said height of said elastic lining generally about 20% to about 50% of said height of the beverage containers; said shield includes a height; and said height of said shield generally about 66% to about 100% of said height of the beverage containers. 
Regarding Claim 12, Thornton discloses the plurality of retention mechanisms include generally circular elastic linings surrounding an internal circumference of each of said plurality of individual compartments; and said elastic linings rubber.
Regarding Claim 13, Horner discloses the tray including a handle mounted to a bottom surface of said base; and said handle used for upright movement of said tray while carrying multiple beverage containers. 
Regarding Claim 14, as discussed above, one having ordinary skill in the art would recognize and find obvious varying the beverage containers and the lining height of Thornton as an obvious type variation in the size, proportion, or shape of the containers and lining to ensure a secure hold on the containers. 
Regarding Claim 15, Thornton discloses compartments are positioned around a periphery of the base.
Regarding Claim 16, as discussed above, while Thornton discloses seven compartments, this may be varied according to the explicit teachings of Thornton.
Regarding Claim 17, Thornton discloses the plurality of generally circular compartments are spaced from each other. 
Regarding Claims 18 and 19, Brandon discloses the shield and body is either transparent and translucent. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horner (US 3315858) in view of Thornton (US 2013/0015097) as applied to claim 1 above, and further in view of Brandon (US 2015/0345776) and Peters (US 2012/0043322). Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Horner (US 3315858) in view of Thornton (US 2013/0015097), Brandon (US 2015/0345776), and Peters (US 2012/0043322)
Regarding Claim 9, Modified Horner discloses the limitations of Claim 1 as discussed above. Modified Horner does not disclose a battery and a LED light. As discussed above in Paragraphs 18-20, Brandon discloses a transparent shield, an LED light (32) and a battery (18). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Modified Horner with the transparent or translucent shield walls of Brandon in order to allow an illumination unit (32) to illuminate the housing or the beverage containers (200 – Paragraph 0029) and allows for coordination between the illumination between beverage containers (Paragraph 0007).
Modified Horner in view of Brandon does not disclose a heating/cooling element and a lid. Peters discloses a similar serving tray (102) with retention means (108), a heating/cooling element (104) and a heated lid (106). Modified Horner and Peters are analogous inventions in the art of trays with retention mechanisms. 
It would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to modify the tray of Modified Horner with the lid of Peters in order to maintain the temperature of the items while transported (Paragraph 0022).
Regarding Claim 20, the individual limitations of this claim are discussed above. Peters also discloses the lid includes a handle. Additionally, Peters discloses the prior art use of an induction heater that keeps the food warm (Paragraph 0021). This may also be powered by a battery as an obvious variation in order to maintain the temperature of the food or beverage. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736